DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The abstract of the disclosure is objected to because the abstract recites “two separate output displays shows knee flexion data and knee extension data in real-time” in line 3 and should recite -- two separate output displays show knee flexion data and knee extension data in real-time--.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2, 3, 5, 6, 9-13, 15, 20 and 21 are objected to because of the following informalities:  
Claim 2 recites “knee flexion angles” in line 2 and should recite --the knee flexion angles--;
Claim 3 recites “knee extension angles” in line 2 and should recite --the knee extension angles--;
Claim 5 recites “the feedback device” in lines 1-2 and should recite --the feedback unit--
Claim 6 recites “at least one” in line 2 and should recite --at least--
Claim 6 recites ”attachable to respective one's of thigh, shank and heel” in lines 2-3 and should recite --attachable a thigh, a shank and a heel, respectively,--
Claim 9 recites “transmitting by the sensors to a processing unit, leg  positional information” in line 6 and should recite --transmitting, by the sensors to a processing unit, the leg  positional; information--;
Claim 9 recites “at least motion” in line 7 and should recite –the at least motion --;
Claim 9 recites “a walking motion” in line 7 and should recite –the walking motion--;
Claim 9 recites “the processing unit generating based on the leg positional information,” in line 9 and should recite --the processing unit generating, based on the leg positional information,--;
Claim 9 recites “receiving by at least one feedback unit,” in line 14 and should recite --receiving, by at least one feedback unit,--; 
Claim 10 recites “knee flexion angles” in line 2 and should recite --the knee flexion angles--;
Claim 11 recites “knee extension angles” in line 2 and should recite --the knee extension angles--;
Claim 12 recites “feedback” in line 1 and should recite --the feedback--;
Claim 12 recites “feedback” in line 2 and should recite --the feedback--;
Claim 13 recites “a device providing the feedback” in line 2 and should recite --the feedback unit--;
Claim 15 recites “sensors to at least one leg” in line 1 and should recite --the sensors to the at least one leg--;
Claim 15 recites ”respective one’s thigh, shank and heel” in lines 2-3 and should recite -- a thigh, a shank and a heel, respectively,--
Claim 20 recites “feedback” in line 2 and should recite --the feedback--;
Claim 20 recites “a first output display indicative of a flexion error feedback needle” in lines 2-3 and should recite --a first output display indicative of a flexion error using a feedback needle--; and 
Claim 21 recites “feedback” in line 2 and should recite --the feedback--;
Claim 21 recites “a second output display indicative of an extension error feedback needle” in lines 2-3 and should recite --a second output display indicative of an extension error using a feedback needle--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at a location of about” in claim 16 is a relative term which renders the claim indefinite. The term “at a location of about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The position where the thigh sensor attaches is rendered indefinite by use of the term “at a location of about”.
The term “at a location of about” in claim 17 is a relative term which renders the claim indefinite. The term “at a location of about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The position where the shank sensor attaches is rendered indefinite by use of the term “at a location of about”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 6-12, and 14-19 are directed to a system and method for biofeedback of gait training  using a computational algorithm, which is an abstract idea.  Claims 1-4, 6-12, and 14-19 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
[A1]: “provide leg positional information during at least motion of the at least one leg during a walking motion of the at least one leg”;
[B1] “receiving the positional information:’
[C1] “generating data indicative of knee flexion angles and knee extension angles during at least the walking motion of the at least one leg”;
[D1] “generating corresponding respective knee flexion and knee extension angles training signals based on the generated data”; 
[E1] “receive the generated training signals to provide feedback to the subject during at least the walking motion of the at least one leg, the feedback including at least a first component indicative of the subject's knee flexion angles during at least the walking motion of the at least one leg, and a second component indicative of the subject's knee extension angles during at least the walking motion of the at least one leg”
Limitations [A1]-[E1] of claim 1 are drawn to an abstract idea since (1) it involves mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) it involves a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
[A2]: “sensors configured to provide leg positional information”
[B2]: “a processing unit”
[C2]: “a feedback unit configured to receive the generated training signals to provide feedback to the subject” 
These elements [A2]-[C2] of claim 1 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Also, the elements [B2]-[C2] are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2]  does not qualify as significantly more because this limitation is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  In particular, the data acquirer is nothing more than a position sensor to provide positional information during a walking motion, for example:
US Patent Application No. 2009/0163835 (paragraph 0009 teaches that accelerometers on legs it typical);
US Patent Application No. 2018/0343964 (paragraph 0010 teaches that accelerometers on legs it typical);
US Patent Application No. 2019/0099134 (paragraph 0034 teaches that inertial measurement units on limbs are typical);
US Patent Application No. 2017/0340248 (paragraph 0054 teaches that inertial measurement units on limbs are typical) and
US Patent Application No. 2018/0296128 (paragraph 0048 teaches that inertial measurement units on limbs are typical).
The elements [B2]-[C2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that of a feedback unit that is simply outputting the results of the algorithm) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-4 and 6-8 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 4: “wherein the at least one feedback unit is at least one of a display, projector, sound generator or haptic feedback device”;
Claim 6: “said sensors comprise at least one first, second and third sensors configured to be releasably attachable to respective one's of thigh, shank and heel of the at least one leg of the subject”;
Claim 7: “wherein said sensors comprise at least one of inertial, magnetic, electromagnetic or optical circuits configured to sense leg position”; and
Claim 8: “wherein said sensors are capable of measuring three-dimensional accelerations”.
Each of these claims limitations does not integrate the exception into a practical application.  In particular, the elements of claims 6-8 are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Claim 4 is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  Claim 4 does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that of a feedback unit that is simply outputting the results of the algorithm) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)).  
Claims 6-8 merely recite conventional, routine, and well known elements (see the above analysis with respect to element [A2] of claim 1.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
The analysis of claim 9 is as follows:
Step 1: Claim 9 is drawn to a process.
Step 2A – Prong One: Claim 9 recites an abstract idea.  In particular, claim 9 recites the following limitations:  
[A1]: “provide leg positional information during at least motion of the at least one leg during a walking motion of the at least one leg”
[B1]: “transmitting…leg positional information during at least motion of the at least one leg during a walking motion of the at least one leg”;
[C1]: “generating based on the leg positional information, data indicative of knee flexion angles and knee extension angles during at least the walking motion of the at least one leg”;
[D1]: “generating respective knee flexion and knee extension training signals based on the generated data”
[E1]: “receiving…the generated training signals”;
[F1]: “providing feedback… during at least the walking motion of the at least one leg based on the training signals, the feedback including at least a first component indicative of the subject's knee flexion angles during at least the walking motion of the at least one leg, and a second component indicative of the subject's knee extension angles during at least the walking motion of the at least one leg”
These elements [A1]-[F1] of claim 9 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 9 recites the following limitations that are beyond the judicial exception:  
[A2]: “releasably attaching sensors to at least one leg of the subject, said sensors being configured to provide leg positional information during at least motion of the at least one leg during a walking motion of the at least one leg”;
 [B2]: the processing unit; and
[C2]: the feedback unit”.
These elements [A2]-[C2] of claim 9 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Furthermore, the elements [B2]-[C2] are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 9 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2] does not qualify as significantly more because this limitation is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  In particular, the data acquirer is nothing more than a position sensor to provide positional information during a walking motion, for example:
US Patent Application No. 2009/0163835 (paragraph 0009 teaches that accelerometers on legs it typical);
US Patent Application No. 2018/0343964 (paragraph 0010 teaches that accelerometers on legs it typical);
US Patent Application No. 2019/0099134 (paragraph 0034 teaches that inertial measurement units on limbs are typical); 
US Patent Application No. 2017/0340248 (paragraph 0054 teaches that inertial measurement units on limbs are typical); and
US Patent Application No. 2018/0296128 (paragraph 0048 teaches that inertial measurement units on limbs are typical).
The elements [B2]-[C2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that of a feedback unit that is simply outputting the results of the algorithm) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 10-12 and 14-19 depend from claim 9, and recite the same abstract idea as claim 9.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 12: “providing feedback by at least one of a display, projector, sound generator or haptic feedback”;
Claim 14: “wherein the leg positional information transmitted by the sensors are indicative of three-dimensional segment accelerations and orientations”;
Claim 15: “attaching the sensor to respective one’s thigh, shank and heel of the at least one leg of the subject”;
Claim 16: “attaches a sensor at a location of about a midpoint of a line from the patella to the anterior superior iliac spine of the subject”;
Claim 17: “attaches such sensor at a location of about a prominent section of the gastrocnemius parallel to the thigh”;
Claim 18: “wherein the knee extension data comprises data concerning the subject’s late swing, early, and mid-stance phases of a gait cycle”;
Claim 19: “wherein the knee flexion data comprises data concerning the subject's terminal stance, early and mid-swing phases of a gait cycle”;
Each of these claims limitations does not integrate the exception into a practical application.  In particular, the elements of claims 14-19 are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Claim 12 is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  Claim 12 does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that of a feedback unit that is simply outputting the results of the algorithm) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)).  
Claims 14-19 merely recite conventional, routine, and well known elements (see the above analysis with respect to element [A2] of claim 9.In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kutina et al. (US 2019/0117121 A1)(Kutina) in view of Lee et al. (US 2007/0275830 A1)(Lee) further in view of Utsunomiya et al. (US 2015/0003687 A1)(Utsunomiya).
In Regards to Claim 1: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”), comprising: 
a. sensors configured to be releasably attachable (see Kutina paragraph [0046] “two or more sensors can be placed on a patient’s body and/or incorporated into a device, to generate useful data”) to at least one leg of the subject (see Kutina paragraph [0034] “Sensor data is provided by a sensor that is worn or otherwise incorporated into a prosthesis or other device placed on the body or in a weight bearing location from the lower extremities of the patient (that is the sensor is a “wearable sensor”), for example, under the foot, on a foot, ankle, knee, leg, hip, or back of a patient.”), said sensors configured to provide leg positional information during at least motion of the at least one leg during a walking motion of the at least one leg (see Kutina paragraph [0034] “the sensor device is a force/torque sensor (F/T sensor) and/or a biometric device configured to obtain acceleration, positioning, and/or angular motion data for the subject. Sensor data is provided by a sensor that is worn or otherwise incorporated into a prosthesis or other device placed on the body or in a weight bearing location from the lower extremities of the patient (that is the sensor is a “wearable sensor”), for example, under the foot, on a foot, ankle, knee, leg, hip, or back of a patient. Data is obtained from the sensor, and is converted by a processor or other computing device to a simple signal, e.g., a binary or ternary, string, or integer, signal indicative of the gait of the patient being within or outside of tolerances. For example, the sensor can include commercially available F/T sensors, or motion and movement sensors, such as an inertial measurement unit or in-shoe pressure unit” and paragraph [0037]); 
b. a processing unit for receiving the positional information from the sensors (see Kutina paragraph [0036] “An F/T sensor is a device that measures components of force and torque (moment) in more than one axis and communicates that data to a computer, e.g., a processor”); and
c. at least one feedback unit configured to receive the generated training signals to provide feedback to the subject during at least the walking motion of the at least one leg (see Kutina paragraph [0033]).
Kutina is silent to a processing unit for generating data indicative of knee flexion angles and knee extension angles during at least the walking motion of the at least one leg; and for generating corresponding respective knee flexion and knee extension angles training signals based on the generated data; and the feedback including at least a first component indicative of the subject's knee flexion angles during at least the walking motion of the at least one leg, and a second component indicative of the subject's knee extension angles during at least the walking motion of the at least one leg.
Lee teaches a gait training system (see Lee: Abstract) with a processing unit for generating data indicative of knee flexion angles and knee extension angles during at least the walking motion of the at least one leg (see Lee paragraph [0010] “measuring joint angle data of a patient in real-time” and paragraph [0035] “electric goniometer”; it is clear to one of ordinary skill in the art that a goniometer used on the knee measures the flexion and extension of the knee); and for generating corresponding respective knee angles training signals based on the generated data (see Lee paragraphs [0037] and [0038] and Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the processing unit of the gait training system of Lee in order to “conform his/her gait to the normal gait” (see Lee paragraph [0038]). Kutina, as modified by Lee, is silent to the feedback including at least a first component indicative of the subject's knee flexion angles during at least the walking motion of the at least one leg, and a second component indicative of the subject's knee extension angles during at least the walking motion of the at least one leg.
Utsunomiya teaches motion information processing apparatus (see Utsunomiya: Abstract) with a display controlling unit (see Utsunomiya paragraph [0290]) wherein the feedback includes at least a first component indicative of the subject's knee flexion angles during at least the walking motion of the at least one leg, and a second component indicative of the subject's knee extension angles during at least the walking motion of the at least one leg (see Utsunomiya paragraph [0290] “the display controlling unit 143 determines the largest value among the already-calculated average values of the angles to be the maximum angle for the flexion and plots the maximum angle as the point 9g. Further, the display controlling unit 143 determines the smallest value among the already-calculated average values of the angles to be the maximum angle for the extension and plots the maximum angle as the point 9h” and Paragraph [0291] and Figure 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina, as modified by Lee, with the displaying controlling unit of Utsunomiya in order to “display information based on the analysis value related to the movement of the designated site” (see Utsunomiya: Abstract).
In Regards to Claim 2: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”) wherein the processing unit is further configured to generate gait data relative to corresponding predetermined reference data (see Kutina paragraph [0008] “comparing, in the computer, the generated data set to reference data indicating optimal values for a data set corresponding to the information from the sensor representative of one or more attributes of the gait of a patient”), but is silent to wherein the processing unit is further configured to generate the training signals indicative of knee flexion angles relative to corresponding predetermined knee flexion reference angles.
Lee teaches a gait training system (see Lee: Abstract) with a processing unit for generating data indicative of knee flexion angles and knee extension angles during at least the walking motion of the at least one leg (see Lee paragraph [0010] “measuring joint angle data of a patient in real-time” and paragraph [0035] “electric goniometer”; it is clear to one of ordinary skill in the art that a goniometer used on the knee measures the flexion and extension of the knee) wherein the processing unit is further configured to generate the training signals indicative of knee flexion angles relative to corresponding predetermined knee flexion reference angles (see Lee paragraphs [0037] and [0038] and Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the processing unit of the gait training system of Lee in order to “conform his/her gait to the normal gait” (see Lee paragraph [0038]).
In Regards to Claim 3: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”) wherein the processing unit is further configured to generate gait data relative to corresponding predetermined reference data (see Kutina paragraph [0008] “comparing, in the computer, the generated data set to reference data indicating optimal values for a data set corresponding to the information from the sensor representative of one or more attributes of the gait of a patient”), but is silent to wherein the processing unit is further configured to generate the training signals indicative of knee extension angles relative to corresponding predetermined knee extension reference angles.
Lee teaches a gait training system (see Lee: Abstract) with a processing unit for generating data indicative of knee flexion angles and knee extension angles during at least the walking motion of the at least one leg (see Lee paragraph [0010] “measuring joint angle data of a patient in real-time” and paragraph [0035] “electric goniometer”; it is clear to one of ordinary skill in the art that a goniometer used on the knee measures the flexion and extension of the knee) wherein the processing unit is further configured to generate the training signals indicative of knee extension angles relative to corresponding predetermined knee extension reference angles (see Lee paragraphs [0037] and [0038] and Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the processing unit of the gait training system of Lee in order to “conform his/her gait to the normal gait” (see Lee paragraph [0038]).
In Regards to Claim 4: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”), wherein the at least one feedback unit is at least one of a display, projector, sound generator or haptic feedback device (see Kutina paragraph [0034] “devices and systems provide a signal, based on sensor data, that serves as an external focus of attention through, e.g., a visual display or through other sensory input able to provide a signal that can serve as an external focus of attention, such as an audio or haptic signal”).
In Regards to Claim 5: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”) but is silent to further comprising a treadmill positioned in proximity to the feedback device.
Lee teaches a gait training system (see Lee: Abstract) comprising a treadmill positioned in proximity to the feedback device (see Lee Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the treadmill positioned in proximity to the feedback device of Lee in order to “display the gait data to a walker to appreciate his/her gait abnormality, and thereby the walker can have a train to correct the abnormal gait by him/herself” (see Lee paragraph [0038]).
In Regards to Claim 6: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”), but is silent to wherein said sensors comprise at least one first, second and third sensors configured to be releasably attachable to respective one's of thigh, shank and heel of the at least one leg of the subject.
Lee teaches a gait training system (see Lee: Abstract) wherein said sensors comprise at least one first, second and third sensors configured to be releasably attachable to respective one's of thigh, shank and heel of the at least one leg of the subject (see Lee Figures 3, element 50 and paragraph [0033] “the markers are attached to the knee joint and thigh and calf portions above and below the knee joint when the knee joint is to be measured, and to the ankle joint and foot and calf potions above and below the ankle joint when the ankle joint is to be measured”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the sensor placement of Lee in order to “determine the angle and the location of the joint which vary in accordance with the movement of the lower limb” (see Lee paragraph [0033]).
In Regards to Claim 7: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”), wherein said sensors comprise at least one of inertial, magnetic, electromagnetic or optical circuits configured to sense leg position (see Kutina paragraph [0034] “the sensor can include commercially available F/T sensors, or motion and movement sensors, such as an inertial measurement unit”).
In Regards to Claim 8: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”), wherein said sensors are capable of measuring three-dimensional accelerations (see Kutina paragraph [0037] “inertial measurement unit is used for detecting a current rate of acceleration in multiple axis (e.g., acceleration in the x, y, and z directions) with one or more linear accelerometers, and for detecting rotational attributes like pitch, roll, and yaw, using one or more or angular accelerometers and/or gyroscopes”).
In Regards to Claim 9: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”) thereof, comprising the steps of 
a. releasably attaching sensors (see Kutina paragraph [0046] “two or more sensors can be placed on a patient’s body and/or incorporated into a device, to generate useful data”) to at least one leg of the subject (see Kutina paragraph [0034] “Sensor data is provided by a sensor that is worn or otherwise incorporated into a prosthesis or other device placed on the body or in a weight bearing location from the lower extremities of the patient (that is the sensor is a “wearable sensor”), for example, under the foot, on a foot, ankle, knee, leg, hip, or back of a patient.”), said sensors being configured to provide leg positional information during at least motion of the at least one leg during a walking motion of the at least one leg (see Kutina paragraph [0034] “the sensor device is a force/torque sensor (F/T sensor) and/or a biometric device configured to obtain acceleration, positioning, and/or angular motion data for the subject. Sensor data is provided by a sensor that is worn or otherwise incorporated into a prosthesis or other device placed on the body or in a weight bearing location from the lower extremities of the patient (that is the sensor is a “wearable sensor”), for example, under the foot, on a foot, ankle, knee, leg, hip, or back of a patient. Data is obtained from the sensor, and is converted by a processor or other computing device to a simple signal, e.g., a binary or ternary, string, or integer, signal indicative of the gait of the patient being within or outside of tolerances. For example, the sensor can include commercially available F/T sensors, or motion and movement sensors, such as an inertial measurement unit or in-shoe pressure unit” and paragraph [0037]); 
b. transmitting by the sensors to a processing unit (see Kutina paragraph [0054] “communications module 38 transmits collected data from the device 10 to another computer device automatically substantially in real time”), leg positional information during at least motion of the at least one leg during a walking motion of the at least one leg (see Kutina paragraph [0034] “the sensor device is a force/torque sensor (F/T sensor) and/or a biometric device configured to obtain acceleration, positioning, and/or angular motion data for the subject); 
c. the processing unit generating based on the leg positional information (see Kutina paragraph [0008] “comparing, in the computer, the generated data set to reference data indicating optimal values for a data set corresponding to the information from the sensor representative of one or more attributes of the gait of a patient”); 
d. the processing unit generating gait data relative to corresponding predetermined reference data (see Kutina paragraph [0008] “comparing, in the computer, the generated data set to reference data indicating optimal values for a data set corresponding to the information from the sensor representative of one or more attributes of the gait of a patient”); and
f. providing feedback by the at least one feedback unit during at least the walking motion of the at least one leg (see Kutina paragraph [0033]).
Kutina is silent to the processing unit generating based on the leg positional information, data indicative of knee flexion angles and knee extension angles during at least the walking motion of the at least one leg; the processing unit generating respective knee flexion and knee extension training signals based on the generated data; receiving by at least one feedback unit, the generated training signals; and providing feedback by the at least one feedback unit during at least the walking motion of the at least one leg based on the training signals, the feedback including at least a first component indicative of the subject's knee flexion angles during at least the walking motion of the at least one leg, and a second component indicative of the subject's knee extension angles during at least the walking motion of the at least one leg.
Lee teaches a gait training system (see Lee: Abstract) with a processing unit for generating data indicative of knee flexion angles and knee extension angles during at least the walking motion of the at least one leg (see Lee paragraph [0010] “measuring joint angle data of a patient in real-time” and paragraph [0035] “electric goniometer”; it is clear to one of ordinary skill in the art that a goniometer used on the knee measures the flexion and extension of the knee); and for generating corresponding respective knee angles training signals based on the generated data (see Lee paragraphs [0037] and [0038] and Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the processing unit of the gait training system of Lee in order to “conform his/her gait to the normal gait” (see Lee paragraph [0038]). Kutina, as modified by Lee, is silent to the feedback including at least a first component indicative of the subject's knee flexion angles during at least the walking motion of the at least one leg, and a second component indicative of the subject's knee extension angles during at least the walking motion of the at least one leg.
Utsunomiya teaches motion information processing apparatus (see Utsunomiya: Abstract) with a display controlling unit (see Utsunomiya paragraph [0290]) wherein the feedback includes at least a first component indicative of the subject's knee flexion angles during at least the walking motion of the at least one leg, and a second component indicative of the subject's knee extension angles during at least the walking motion of the at least one leg (see Utsunomiya paragraph [0290] “the display controlling unit 143 determines the largest value among the already-calculated average values of the angles to be the maximum angle for the flexion and plots the maximum angle as the point 9g. Further, the display controlling unit 143 determines the smallest value among the already-calculated average values of the angles to be the maximum angle for the extension and plots the maximum angle as the point 9h” and Paragraph [0291] and Figure 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina, as modified by Lee, with the displaying controlling unit of Utsunomiya in order to “display information based on the analysis value related to the movement of the designated site” (see Utsunomiya: Abstract).
In Regards to Claim 10: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), but is silent to wherein the step of generating the training signals generates training signals indicative of knee flexion angles relative to corresponding predetermined knee flexion reference angles.
Lee teaches a gait training system (see Lee: Abstract) with a processing unit for generating data indicative of knee flexion angles and knee extension angles during at least the walking motion of the at least one leg (see Lee paragraph [0010] “measuring joint angle data of a patient in real-time” and paragraph [0035] “electric goniometer”; it is clear to one of ordinary skill in the art that a goniometer used on the knee measures the flexion and extension of the knee) wherein the processing unit is further configured to generate the training signals indicative of knee flexion angles relative to corresponding predetermined knee flexion reference angles (see Lee paragraphs [0037] and [0038] and Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the processing unit of the gait training system of Lee in order to “conform his/her gait to the normal gait” (see Lee paragraph [0038]).
In Regards to Claim 11: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), but is silent to wherein the step of generating the training signals generates training signals indicative of knee extension angles relative to corresponding predetermined knee extension reference angles.
Lee teaches a gait training system (see Lee: Abstract) with a processing unit for generating data indicative of knee flexion angles and knee extension angles during at least the walking motion of the at least one leg (see Lee paragraph [0010] “measuring joint angle data of a patient in real-time” and paragraph [0035] “electric goniometer”; it is clear to one of ordinary skill in the art that a goniometer used on the knee measures the flexion and extension of the knee) wherein the processing unit is further configured to generate the training signals indicative of knee extension angles relative to corresponding predetermined knee extension reference angles (see Lee paragraphs [0037] and [0038] and Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the processing unit of the gait training system of Lee in order to “conform his/her gait to the normal gait” (see Lee paragraph [0038]).
In Regards to Claim 12: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”) wherein the step of providing feedback comprises providing feedback by at least one of a display, projector, sound generator or haptic feedback (see Kutina paragraph [0034] “devices and systems provide a signal, based on sensor data, that serves as an external focus of attention through, e.g., a visual display or through other sensory input able to provide a signal that can serve as an external focus of attention, such as an audio or haptic signal”).
In Regards to Claim 13: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), but is silent to further comprising enabling the subject to walk on a treadmill positioned in proximity to a device providing the feedback.
Lee teaches a gait training system (see Lee: Abstract) comprising a treadmill positioned in proximity to the feedback device (see Lee Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the treadmill positioned in proximity to the feedback device of Lee in order to “display the gait data to a walker to appreciate his/her gait abnormality, and thereby the walker can have a train to correct the abnormal gait by him/herself” (see Lee paragraph [0038]).
In Regards to Claim 14: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the leg positional information transmitted by the sensors are indicative of three-dimensional segment accelerations and orientations (see Kutina paragraph [0037] “inertial measurement unit is used for detecting a current rate of acceleration in multiple axis (e.g., acceleration in the x, y, and z directions) with one or more linear accelerometers, and for detecting rotational attributes like pitch, roll, and yaw, using one or more or angular accelerometers and/or gyroscopes”).
In Regards to Claim 15: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the step of releasably attaching sensors to at least one leg of the subject further comprises releasably attaching the sensors to respective one's thigh, shank and heel of the at least one leg of the subject.
Lee teaches a gait training system (see Lee: Abstract) wherein said sensors comprise at least one first, second and third sensors configured to be releasably attachable to respective one's of thigh, shank and heel of the at least one leg of the subject (see Lee Figures 3, element 50 and paragraph [0033] “the markers are attached to the knee joint and thigh and calf portions above and below the knee joint when the knee joint is to be measured, and to the ankle joint and foot and calf potions above and below the ankle joint when the ankle joint is to be measured”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the sensor placement of Lee in order to “determine the angle and the location of the joint which vary in accordance with the movement of the lower limb” (see Lee paragraph [0033]).
In Regards to Claim 16: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), but is silent to wherein the step of releasably attaching the thigh sensor attaches such sensor at a location of about a midpoint of a line from the patella to the anterior superior iliac spine of the subject.
Lee teaches a gait training system (see Lee: Abstract) wherein the step of releasably attaching the thigh sensor attaches such sensor at a location of about a midpoint of a line from the patella to the anterior superior iliac spine of the subject (see Lee Figures 3, element 50 and paragraph [0033] “the markers are attached to…thigh”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the sensor placement of Lee in order to “determine the angle and the location of the joint which vary in accordance with the movement of the lower limb” (see Lee paragraph [0033]).
In Regards to Claim 17: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the step of releasably attaching the shank sensor attaches such sensor at a location of about a prominent section of the gastrocnemius parallel to the thigh.
Lee teaches a gait training system (see Lee: Abstract) wherein the step of releasably attaching the shank sensor attaches such sensor at a location of about a prominent section of the gastrocnemius parallel to the thigh (see Lee Figures 3, element 50 and paragraph [0033] “the markers are attached to…calf portions”; it is clear to one of ordinary skill in the art that the gastrocnemius is the calf muscle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the sensor placement of Lee in order to “determine the angle and the location of the joint which vary in accordance with the movement of the lower limb” (see Lee paragraph [0033]).
In Regards to Claim 18: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the knee extension data comprises data concerning the subject's late swing, early, and mid-stance phases of a gait cycle (see Kutina paragraph [0025] and paragraph [0057]).
In Regards to Claim 19: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the knee flexion data comprises data concerning the subject's terminal stance, early and mid-swing phases of a gait cycle (see Kutina paragraph [0025] and paragraph [0057]).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kutina et al. (US 2019/0117121 A1)(Kutina) in view of Lee et al. (US 2007/0275830 A1)(Lee) further in view of Utsunomiya et al. (US 2015/0003687 A1)(Utsunomiya) and further in view of Bleich et al. (US 2013/0171599 A1)(Bleich).
In Regards to Claim 20: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the feedback providing step comprises providing feedback by at least a first output display indicative of a flexion error feedback needle.
Bleich teaches a system and method to enable a user to coordinate musculosketal movement and skeletal muscle contraction and relaxation (see Bleich: Abstract) that includes a visual feedback system with a needle (see Bleich paragraph [0230] and Figure 40) that can be indicative of an error (see Bleich paragraphs [0230] and [0231]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the visual display system of Bleich in order to “gather data for analysis, interpretation, and storage with feedback presented to the user in order to teach a user or to assist a healthcare provider or coach in teaching optimization of footwork during athletic activities” (see Bleich paragraph [0227])
In Regards to Claim 21: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), but is silent to wherein the feedback providing step comprises further providing feedback by a second output display indicative of an extension error feedback needle.
Bleich teaches a system and method to enable a user to coordinate musculosketal movement and skeletal muscle contraction and relaxation (see Bleich: Abstract) that includes a visual feedback system with a needle (see Bleich paragraph [0230] and Figure 40) that can be indicative of an error (see Bleich paragraphs [0230] and [0231]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina with the visual display system of Bleich in order to “gather data for analysis, interpretation, and storage with feedback presented to the user in order to teach a user or to assist a healthcare provider or coach in teaching optimization of footwork during athletic activities” (see Bleich paragraph [0227])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791